PER CURIAM.
The District Court oí Appeal, Third District, has denied petition for writ of certio-rari in this cause, addressed to a decision of the Circuit Court for Dade County in the exercise of its appellate jurisdiction. The petition for certiorari filed here states no grounds for invoking' such review by this Court under Article V, Section 4, of the Florida Constitution, F.S.A., and should accordingly be dismissed ex mero motu.
It is so ordered.
DREW, C. J., and THORNAL, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.